Exhibit news release May 2, 2008 For Immediate Release Employers Holdings, Inc. Announces Proposed Private Placement of $150 Million of Senior Notes Reno, Nevada – May 2, 2008 – Employers Holdings, Inc. (NYSE:EIG) (EMPLOYERS®) announced today that it intends to offer, subject to market conditions and other factors, $150 million aggregate principal amount of senior unsecured notes due 2018 in an unregistered offering within the United States to qualified institutional buyers. The interest rate and other terms applicable to the notes are to be determined by negotiations between EMPLOYERS and the purchasers. EMPLOYERS intends to use the net proceeds of the offering to fund a portion of the merger consideration for its previously announced acquisition of AmCOMP Incorporated.
